EXHIBIT 99.1 RADA Electronic Industries Announces Third Quarter and First Nine Months 2012 Results Press Release: RADA Electronic Industries Ltd.–December 19, 2012 NETANYA, Israel, Dec. 10, 2012 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (RADA) today announced its financial results for the third quarter and first nine months ended Sep 30, 2012. 2012 third quarter Results Revenues increased 85% to $6.3 million in 2012 third quarter compared with $3.4 million in 2011 third quarter. Gross Profit increased 323% to $1.27 million in 2012 third quarter, compared with $0.3 million in 2011 third quarter. Operating expenses increased 3% to $1.7 million in 2012 third quarter. Financial Expenses increased to $250,000 in 2012 third quarter, compared with financial expenses of $175,000 in 2011 third quarter. As a result, the Company reported a net loss of $648,000, or $0.07 per share, for 2012 third quarter compared to a net loss of $1.5 million or $0.17 per share, for 2011 third quarter. First nine months 2012 Results Revenues totaled $15 million for 2012 first nine months, an 11% decrease when compared with $16.9 million for the same period in 2011. Gross profit totaled $3.8 million for 2012 first nine months, a 19% decrease when compared with $4.7 million for the same period in 2011. Operating expenses totaled $4.8 million 2012 the first nine months, a 9% decrease when compared with $5.3 million for the same period in 2011 Financial expenses totaled $749,000 for 2012 first nine months compared with financial expenses of $358,000 for the same period in 2011. As a result, the Company reported a net loss of $1.8 million, or $0.20 per share, for the nine months ended Sep 30, 2012, compared with net loss of $971,000, or $0.11 per share, for the comparable period in 2011. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, "The increase in revenues during this quarter compared to 2012 second quarter as well as 2011 third quarter is the result of the first of two delayed major programs 'coming back on track.' We believe the second program will resume full pace during the fourth quarter of 2012. In the third quarter we also succeeded in increasing our gross margin to 20%, compared to 10% during the third quarter of 2011. Our R&D investment during this quarter remained high and we are progressing as planned with the development of our inertial navigation and tactical radar products. Our tactical radar products are being continuously demonstrated to increasing number of potential customers, and have recently been the highlight of our presentation in the Association of the US Army annual conference in Washington DC during October 2012. We hope to secure our first order for our tactical radar products in the first half of 2013." About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor. The Company specializes in Data Recording and Management (Digital Video & Data Recorders, Ground Debriefing Stations, Head-Up Display Cameras), Inertial Navigation Systems for air and land applications, Avionics Solutions (Aircraft Upgrades, Avionics for UAVs, Stores Management Systems, Mission & Interface Computers) and Radar Sensors for active protective systems for land vehicles. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. ASSETS Sep 30, 2012 December 31, 2011 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $ 7 at Sep 30, 2012 and December 31, 2011, respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Intangible assets, net 39 Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Convertible note from a shareholder, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Loans from shareholders, net Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at Sep 30, 2012 and December 31, 2011; Issued and outstanding: 8,918,647 at Sep 30, 2012 and at December 31, 2011 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ Three months ended September 30, Nine months ended September 30, (Unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating profit, (loss) Financial expense, net Consolidated net income (loss) Less: Net (income) loss attributable to Noncontrolling interest 5 (4 ) 7 ) Net income (loss) attributable to RADA shareholders $ ) $ ) $ ) $ ) Net income (loss) per share: Basic and diluted net income (loss) per share $ ) $ ) $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted net income (loss) per share Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com
